DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 06/21/2022 has been entered and fully considered.
Claims 1 and 4 has been amended.
Claims 1-8 are pending in Instant Application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment to claim 1-8 has overcome the 101 rejection raised in the previous action; therefore the 101 rejection is hereby withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Son et al. (USPGPub 2018/0121742) in view of Nakasho et al. (USPGPub 2016/0001704).	As per claim 1, Son discloses a periphery monitoring device, comprising: 	at least one processor (see at least Figure 4; item 350) configured to implement: 	a coupling determiner that determines whether a towed vehicle is coupled to a towing vehicle to which the towed vehicle can be coupled (see at least paragraph 0338; wherein the processor 350 may determine connection of the trailer in S510); 	a target setter that sets a target moving position to be a target for moving at least the towed vehicle coupled to the towing vehicle (see at least paragraph 0349; wherein he processor 350 may generate and provide a signal for controlling the vehicle 100 and the trailer 900 based on a driving condition and an attitude of the trailer 900 in S550); 	target moving position, of a peripheral image captured by an image capture device and provided at the towing vehicle (see at least paragraph 0341; wherein The processor 350 may receive images of the vehicle 100 and the trailer 900 from the camera unit 310 in S520);	displays the moving target image in association with the towing vehicle or the towed vehicle (see at least paragraph 0331; wherein display an around-view image generated by the processor 350). Son does not explicitly mention a storing controller that stores, as a moving target image, an image, including the target moving position, of a peripheral image captured by an image capture device at a first time; and an image controller that displays the stored moving target image included in a current image capture by the image capture device at a second time after the first time and currently displayed on a display device.	However Nakasho does disclose:	a storing controller that stores, as a moving target image, an image, including the target moving position, of a peripheral image captured by an image capture device at a first time (see at least paragraph 0055; wherein the storing processing unit 403 generates captured image data to be displayed on the display device 8 and stores the data); and 	an image controller that displays the stored moving target image included in a current image capture by the image capture device at a second time after the first time and currently displayed on a display device (see at least paragraphs 0082-0083; wherein the vehicle 1 sequentially moves to positions 1001, 1002, 1003, and 1004 and is currently positioned at the position 1004. The vehicle 1 receives a switch to the underfloor display from the driver at the position 1004….the image selecting unit 421 selects captured image data having been imaged from the position 1002. An imaged area 1051 of the captured image data having been imaged from the position 1002 includes the road surface around the front wheels 3F of the current vehicle 1. The display processing unit 406 superimposes an outline indicating the position of the current vehicle 1 on the captured image data, whereby the driver can understand the conditions of the road surface around the front wheels 3F of the current vehicle 1).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Nakasho with the teachings as in Son. The motivation for doing so would have been to reduce stress of driving, see Nakasho paragraph 0007.	As per claim 4, Son discloses further comprising: a blind-spot determiner that determines whether the target moving position enters a dead area caused by the towed vehicle in an imaging area of the imager, wherein the image controller displays the stored moving target image in association with the towing vehicle or the towed vehicle when the target moving position is to enter the dead area (see at least paragraphs 0239-0240; wherein when a blind spot occurs in an existing around view image of a vehicle because the trailer 900 is connected with the vehicle 100, the processor 350 may correct the around view image based on the blind spot. For example, if the third camera 310c and the fourth camera 310d are a bidirectional camera, the processor 350 may receive, from the third camera 310c, a third image area 310ci including a blind spot occurring in the presence of the trailer 900. The processor 350 may be provided by the fourth camera 310d with a fourth image area 310di including the blind spot occurring in the presence of the trailer 900). 	As per claim 5, Son discloses wherein when the target moving position is in the dead area on the current image, the image controller superimposes at least an image of the target moving position included in the stored moving target image, on at least an area of the dead area, the area corresponding to the target moving position (see at least paragraph 0243; wherein the processor 350 may generate an around view image including the vehicle 100 and the trailer 900, by combining a plurality of images acquired by a plurality of cameras included in the trailer 900).  	As per claim 6, Son discloses wherein the image controller superimposes the moving target image on the dead area in a transparent mode (see at least paragraph 0243; wherein the processor 350 may generate an around view image including the vehicle 100 and the trailer 900, by combining a plurality of images acquired by a plurality of cameras included in the trailer 900).  



Claims 2-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Son et al. (USPGPub 2018/0121742), in view of Nakasho et al. (USPGPub 2016/0001704), and further in view of Zarco (USPGPub 2019/0016382).	As per claim 2, Son and Nakasho do not explicitly mention wherein the storing controller stores at least the moving target image generated when the target moving position is set.	However Zarco does disclose:	wherein the storing controller stores at least the moving target image generated when the target moving position is set (see at least paragraph 0027; wherein the rear camera 410a is activated when the driver is changing lanes to help the driver identify any vehicles behind the trailer 104 and/or when the driver is driving the vehicle-trailer system 100 in a rearward direction R. Moreover, in some examples, the vehicle-trailer system 100 (i.e., a trailer reverse assist (TRA) module 300) stores (in hardware memory 304) received images 412 from the rear camera 410a for use in a dispute over a rear collision between a vehicle and the trailer 104. In this case, the vehicle-trailer system 100 (i.e., the TRA module 300) may store the images for a specific period of time). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Zarco with the teachings as in Son and Nakasho. The motivation for doing so would have been to provide a driver with a safer and faster experience when backing up to a specific location, see Zarco paragraph 0021.	As per claim 3, Son and Nakasho do not explicitly mention wherein3PRELIMINARY AMENDMENTAttorney Docket No.: Q254889 Appln. No.: National Stage of PCT/JP2018/040082the storing controller starts storing the moving target image when the target moving position is set.	However Zarco does disclose:	wherein3PRELIMINARY AMENDMENTAttorney Docket No.: Q254889 Appln. No.: National Stage of PCT/JP2018/040082the storing controller starts storing the moving target image when the target moving position is set (see at least paragraph 0027; wherein the rear camera 410a is activated when the driver is changing lanes to help the driver identify any vehicles behind the trailer 104 and/or when the driver is driving the vehicle-trailer system 100 in a rearward direction R. Moreover, in some examples, the vehicle-trailer system 100 (i.e., a trailer reverse assist (TRA) module 300) stores (in hardware memory 304) received images 412 from the rear camera 410a for use in a dispute over a rear collision between a vehicle and the trailer 104. In this case, the vehicle-trailer system 100 (i.e., the TRA module 300) may store the images for a specific period of time).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Zarco with the teachings as in Son and Nakasho. The motivation for doing so would have been to provide a driver with a safer and faster experience when backing up to a specific location, see Zarco paragraph 0021.

Allowable Subject Matter
Claim(s) 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein 4PRELIMINARY AMENDMENTAttorney Docket No.: Q254889Appln. No.: National Stage of PCT/JP2018/040082when a first moving target image and a second moving target image exhibit a difference in content equal to or greater than a given value, the image controller displays the second moving target image in association with the current image, the first moving target image being stored when the target moving position is set, the second moving target image being stored immediately before the target moving position enters the dead area.
Claim(s) 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach a position acquirer that acquires a current position of the towing vehicle with reference to a position of the towing vehicle at the time of setting the target moving position; an angle acquirer that acquires a coupling angle between the towing vehicle and the towed vehicle; and an index acquirer that acquires a trailer index corresponding to a size of the towed vehicle, the trailer index being superimposable on the current image, wherein in displaying the stored moving target image in association with the current image, the image controller determines a display posture of the trailer index in accordance with the current position of the towing vehicle and the coupling angle, and displays the trailer index on the current image in a superimposed manner.




Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2017/0158134 – Provides an image display device for displaying an image showing surrounding of a vehicle in a bird's eye view style is provided. The image display device includes a bird's eye view image generation section that generates, based on an image captured by an on-vehicle camera, a bird's eye view image showing the surrounding of the vehicle in the bird's eye view style, a vehicle image combination section that combines a vehicle image showing the vehicle with the bird's eye view image by placing the vehicle image at a position of the vehicle in the bird's eye view image, and an image output section that, from the bird's eye view image with which the vehicle image is combined, cuts out a predetermined scope in accordance with the shift position of the vehicle, and outputs the cut-out image to the display screen.
	USPGPub 2016/0167583 – Provides a method and a device for detecting and reproducing a lateral and/or rear surrounding area (4) of a vehicle (2), for monitoring the surrounding area (4) by the vehicle driver, wherein the surrounding area (4) is detected by means of at least one image capturing device and image data of the surrounding area (4) is produced, and wherein the image data which is generated by the image capturing device can be reproduced by means of at least one image reproducing device which is arranged in the field of vision of the vehicle driver.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662